Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Denetra Marie Harris, Appellant                        Appeal from the County Court at Law No. 1
                                                        of Gregg County, Texas (Tr. Ct. No. 2014-
 No. 06-14-00162-CR         v.                          0382).    Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Denetra Marie Harris, pay all costs of this appeal.




                                                       RENDERED JULY 31, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk